 
Exhibit 10.10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



WORTHINGTON ENERGY, INC.
NOTE AND WARRANT PURCHASE AGREEMENT


This Note and Warrant Purchase Agreement (the "Agreement") is made as of
____________, 2012 among Worthington Energy, Inc., a Nevada corporation (the
"Company"), with its principal office at 220 Montgomery Street #1094, San
Francisco, CA 94104, and the individual or entity whose signature appears on the
last page of this Agreement "Investor".


The Investor understands that the Company proposes to offer and sell to a
limited number of sophisticated investors up to an aggregate of $250,000
principal amount of unsecured promissory notes (individually a “Note” and
collectively the “Notes”) and warrants (individually a “Warrant” and
collectively the “Warrants”) to purchase shares of Common Stock in the Company.


1.           Purchase and Sale of the Notes.


a.           The Notes and the Warrants


i.           The Notes.  Subject to the terms and conditions of this Agreement,
each Investor agrees to lend to the Company the principal amount as set forth
opposite the Investors name on the last page of this Agreement (the "Loan
Amount"), provided that each Investor loan is in a minimum amount of $25,000.00
or greater.  The Investors Loan Amount shall be evidenced by a Note in the form
of Exhibit A.  The securities into which the Notes are convertible are referred
to as the "Note Stock".   The number of shares of Note Stock for which the Notes
are convertible is set forth in the Note.


ii.           The Warrants.  Subject to the terms and conditions of this
Agreement, each Investor agrees, severally, to purchase and the Company agrees
to issue to each Investor at the Closing a Warrant in the form of Exhibit B to
purchase shares of Common Stock of the Company as set forth in the Warrant and
exercisable at price set forth in the Warrant.  The securities for which the
Warrants are exercisable into are referred to as the “Warrant Stock”.
 
 
iii.           The Securities.  The Note Stock, the Note, the Warrants and the
Warrant Stock shall collectively be referred to as the "Securities".


b.           Initial Closing.


The purchase and sale of the Notes shall take place at the offices of the
Company at 220 Montgomery Street #1094, San Francisco, CA 94104 ("Closing").  At
the Closing, the Company shall deliver to the Investor the Note ­ and the
Warrant which such Investor is purchasing against delivery to the Company by
such Investor of a check, wire transfer, or cancellation of indebtedness in the
ag­gregate amount of the purchase price therefore payable to the Company's
order.


2.           The Company's Representations and Warranties.  The Company
represents and warrants to the Investor as follows:

 
 

--------------------------------------------------------------------------------

 



a.           Organization and Standing.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada.  The
Company is duly qualified to conduct business in the State of California as a
foreign corporation.


b.           Authorization.  The execution, delivery and perfor­mance of this
Agreement by the Company has been duly authorized by all requisite corporate
action, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization or
similar laws relating to or affecting the enforcement of creditors' rights.  The
execution, delivery and performance of this Agreement and compli­ance with the
provisions hereof by the Company does not conflict with, or result in a breach
or violation of the terms, conditions or provisions of, or constitute a default
(or an event with which the giving of notice or passage of time, or both could
result in a default) under, or result in the creation or imposition of any lien
pursuant to the terms of, the Articles of Incorporation or the Bylaws of the
Company.


c.           Securities. When issued pursuant to the terms of this Agreement,
the Securities will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances caused or created by the Company; provided,
however, that the Securities shall be subject to restrictions on transfer under
state or federal securities laws as set forth in this Agreement or otherwise
required at the time a transfer is proposed.




3.           Representations, Warranties of Investor and Restrictions on
Transfer


a.           Representations and Warranties of Investor.  The Investor
represents and warrants to the Company with respect to the purchase of
Securities under this Agreement as follows:


i.           This Agreement constitutes the Investor’s valid and legally binding
obligation, enforceable in accordance with its terms.


ii.           The Investor is acquiring the Securities for its own account for
investment purposes only and not with a view to, or for the resale in connection
with, any "distribution" thereof for purposes of the Securities Act of 1933, as
amended (the "Act").  The Investor understands that the Securities have not been
registered under the Act or any applicable state securities laws by reason of a
specific exemption therefrom that depends upon, among other things, the bona
fide nature of the investment intent as expressed herein.


iii.           The Investor has discussed the Company and its plans, operations
and financial condition with its officers and has received all such information
as the Investor deems necessary and appropriate to enable the Investor to
evaluate the financial risk inherent in making an investment in the
Securities.  The Investor has received satisfactory and complete information
concerning the business and financial condition of the Company in response to
the Investor's inquiries.

 
 

--------------------------------------------------------------------------------

 



iv.           The Investor realizes that the acquisition of the Securities will
be a highly speculative investment.  The Investor is able, without impairing the
Investor's financial condition, to hold the Securities for an indefinite period
of time and to suffer a complete loss of the Investor's investment.  The
Investor recognizes that the Company has only recently been organized and that
it has a limited financial and operating history and the investment in the
Company involves substantial risks.  The Investor understands all of the risks
related to the acquisition of the Securities.  By virtue of the Investor's
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, the Investor is capable of
evaluating the merits and risks of the Investor's investment in the Company and
has the capacity to protect the Investor's own interests.
 
 
v.           The Investor understands that the Securities must be held
indefinitely unless subsequently registered under the Act or unless an exemption
from registration is otherwise available.  Moreover, the Investor understands
that the Company is under no obligation to register the Securities.  The
Investor is aware of Rule 144 promulgated under the Act that permits limited
resale of secur­ities purchased in a private placement subject to the
satisfaction of certain conditions.  The Investor understands that the
Securities will be imprinted with a legend which prohibits the transfer of the
Securities unless they are registered or such registration is not required in
the opinion of counsel for the Company.


b.           Legends.  In addition to any legend imposed by state securities
laws, each certificate representing the Securities shall be endorsed with the
following legends:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


The Company need not register a transfer of Securities unless the conditions
specified in the foregoing legends are satisfied.  The Company may also instruct
its transfer agent not to register the transfer of any of the Securities unless
the conditions specified in the foregoing legends are satisfied.


c.           Removal of Legends and Transfer Restrictions.  The legend relating
to the Act endorsed on a stock certificate or Note pursuant to paragraph 3(b) of
this Agreement and the stop transfer instruc­tions with respect to such
Securities shall be removed and the Company shall issue a stock certificate or
Note without such legend to the holder of such Securities if such Shares or Note
are regis­tered under the Act and a prospectus meeting the requirements of
Section 10 of the Act is available, or if such holder provides to the Company an
opinion of counsel for such holder of the Shares or Note reasonably satisfactory
to the Company or a no-action letter or interpretive opinion of the staff of the
Commission to the effect that a public sale, transfer or assignment of such
Shares or Note may be made without registration and without compliance with any
restric­tion such as Rule 144.  Any legend imposed by state securities laws will
be removed if the state agency imposing such legend has consented to its
removal.

 
 

--------------------------------------------------------------------------------

 



4.           Miscellaneous.


a.           Governing Law.  This Agreement shall be governed in all respects by
the laws of the State of Nevada without regard to the conflict of law provisions
thereof.


b.           Survival.  The representations and warranties con­tained herein
shall survive the execution and delivery of this Agreement and the sale of the
Securities.


c.           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


d.           Entire Agreement.  This Agreement embodies the entire understanding
and agreement between each Investor and the Company and supersedes all prior
agreements and understandings relating to the subject matter hereof.


e.           Notices, etc.  All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, overnight delivery
service or U.S. mail, addressed (a) if to an Investor, at his or her address set
forth opposite such Investors name on the last page of this Agreement, or at
such other address as such Investor shall have furnished the Company in writing,
or (b) if to the Company, at the address of its principal office, or at such
other address as the Company shall have furnished to the Investor in writing.


f.           California Corporate Securities Law.  THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM THE QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.
 
g.           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of refer­ence only and are
not to be considered in construing this Agreement.


h.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


i.           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of a majority of the
Securities.  Any amendment or waiver effected in accordance with this Section
shall be binding upon each holder of any securit­ies pur­chased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.


COMPANY:
WORTHINGTON ENERGY, INC.
 
a Nevada corporation
     
By:

 
INVESTOR:


$_______
[Name]

Amount of Investment



   _______________________________
 
(Signature)
      ________________________________  
(Title, if applicable)
     
Address
     
Address






--------------------------------------------------------------------------------

 
